Citation Nr: 1225605	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  07-05 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina
 
 
THE ISSUES
 
1.  Entitlement to service connection for atrial fibrillation.
 
2.  Entitlement to a pulmonary disability manifested by shortness of breath.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
G. Jackson, Counsel
 
 
 


INTRODUCTION
 
The Veteran served on active duty from May 1960 to May 1964. 
 
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the RO, which denied entitlement to service connection for atrial fibrillation and shortness of breath.
 
In November 2010, the Board denied the Veteran's claim of entitlement to service connection for atrial fibrillation and remanded the claim of entitlement to service connection for a pulmonary disability manifested by shortness of breath for additional development.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  

In January 2012, the Court granted a Joint Motion for partial remand and vacated the portion of the November 2010 decision that denied entitlement to service connection for atrial fibrillation and remanded that matter for further development.  

As the claim of entitlement to service connection for a pulmonary disability manifested by shortness of breath was remanded in the November 2010 decision for additional development that issue was not before the Court on appeal.  After completing the requested development on the claim for service connection for a pulmonary disability manifested by shortness of breath, the RO/AMC continued to deny the claim and returned the matter to the Board for further consideration.  Accordingly, both issues listed on the title page are before the Board on appeal at this time.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
 

REMAND
 
In the January 2012 Joint Motion, the parties agreed that in the November 2010 decision, the Board failed to give adequate reasons and bases supporting its decision to deny entitlement to service connection for atrial fibrillation.  Specifically, the parties agreed that the Board failed to consider the appellant's lay evidence of continuity of symptomatology to determine if he was entitled to a medical examination.  
 
In this case, the service treatment records show that clinical evaluation of the Veteran's heart and cardiovascular system were normal at May 1964 discharge examination.  The Veteran denied shortness of breath at that time.  See May 1964 Report of Medical History.  

On the VA Form 21-526, Veteran's Application for Compensation or Pension received in December 2004, the onset of his atrial fibrillation was listed as February 1998.  This seems to indicate a lack of continuity of symptomatology following service discharge.

However, in a statement received subsequently in December 2004, he reported that atrial fibrillation began inservice as a result conditions he was exposed to in the performance of his duties in the photographic laboratory while he served aboard the USS Shangri La.  He reported that after discharge from service he continued to experience shortness of breath and a lack of energy until the time his atrial fibrillation was detected by electrocardiogram.  This statement would seem to indicate a continuity of symptomatology since discharge from service.  

In contrast, a July 2000 private treatment record reflects a diagnosis of atrial fibrillation.  This July 2000 record was the first competent medical indication of the disability in the record.  
 
On this record, in light of the parties Joint Motion, the Board finds that a VA examination is necessary to clarify etiology of the claimed atrial fibrillation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
With regard to the claim for service connection for a pulmonary disability manifested by shortness of breath, the Veteran contends that in the performance of his military duties he was exposed to asbestos.  A February 2008 VA treatment record shows that a CT scan found a linear left lower lobe pulmonary nodule, which was too small to characterize but suggestive of granuloma.
 
The Board notes that there are no specific statutory or regulatory criteria governing claims of entitlement to service connection for residuals of asbestos exposure.  McGinty v. Brown, 4 Vet. App. 428, 432-33 (1993).  Likewise, applicable criteria provide no presumption of service connection for asbestos exposure claims.  See Dyment v. West, 13 Vet. App. 141, 145 (1999) (holding that M21-1 does not create a presumption of exposure to asbestos solely from shipboard service).
 
VA has, however, provided guidelines for the adjudication of asbestos exposure claims in the Adjudication Procedure Manual M21-1R (M21-1R), Part IV, Subpart ii, Chapter 1, Section H, Paragraph 29.  Additional guidance is found in M21-1R, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9.  The VA General Counsel has held that these M21-1R guidelines establish claim development procedures which adjudicators are required to follow in claims involving asbestos-related diseases.  VAOPGCPREC 4-2000; 65 Fed. Reg. 33422 (2000).
 
Specifically, these guidelines provide that VA must determine whether military records demonstrate evidence of exposure to asbestos in service and whether there is pre- or post-service evidence of asbestos exposure.  Then, VA must determine the relationship between the claimed diseases and such asbestos exposure, keeping in mind latency and exposure information provided in M21-1R, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9.  This information provides that the latency period varies from 10 to 45 years between first exposure and development of the disease.  The exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).
 
VA recognizes that inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Veterans Benefits Administration Manual M21-1R, Part IV, Subpart ii, Section C, Paragraph 9.
 
It does not appear that the procedures outlined in the VA Adjudication Procedure Manual M21-1R, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 29, and Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9 have been followed concerning development of a claim involving asbestos.  Consequently, additional development must be undertaken before the claim is ready for appellate review.  If indicated, the Veteran should be afforded a VA examination to determine the etiology of his reported pulmonary symptoms.
 
Accordingly, the case is REMANDED for the following action:
 
1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2011), the need for additional evidence regarding his claims.  Specific to the claim for a pulmonary disability manifested by shortness of breath, claimed as due to asbestos exposure, the AMC/RO should ensure that any notification action outlined by the VA Adjudication Procedure Manual M21-1R, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 29; and Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9 concerning asbestos are fully complied with and satisfied.  
 
2.  The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers who have treated him for atrial fibrillation and a claimed pulmonary disability manifested by shortness of breath since May 1964.  After he has signed the appropriate releases, those records which have not been previously secured should be obtained and associated with the claims folder.   If the AMC/RO cannot locate any identified Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
3.  Specific to the claim for a pulmonary disability manifested by shortness of breath, claimed as due to asbestos exposure, the Veteran is requested to provide a list of his employers prior to service, and following his separation from service.  This should include complete addresses, dates of employment, his job title and duties, and a list of all chemicals to which he was exposed during each period of employment.  All attempts to procure records should be documented in the file.  Once this information is received, the AMC/RO is to contact each employer and inquire as to the Veteran's job duties, in order to determine whether the duties involved exposure to asbestos.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
4.  Thereafter, the record should be reviewed and specific determinations provided as to whether the military records demonstrate evidence of exposure to asbestos in service and whether there is pre- or post-service evidence of asbestos exposure.
 
5.  The Veteran should also be afforded a VA examination by the appropriate physician to determine the etiology of the atrial fibrillation.  His claims folder and all pertinent records from Virtual VA must be made available for the physician's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the examiner's report.  All indicated tests and studies are to be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner must specifically opine whether the Veteran currently has, or at any time pertinent to this appeal had atrial fibrillation.  If so, the examiner must address whether it is at least as likely as not, i.e., is there a 50/50 chance that the disorder had its onset in service or is otherwise etiologically related to his period of service.  A complete rationale must be given for all opinions and conclusions expressed.
 
6.  IF AND ONLY IF the AMC/RO determines that the Veteran had asbestos exposure, then he should be scheduled for a pulmonary examination at an appropriate VA medical facility.  His claims folder and all pertinent records from Virtual VA must be made available for the physician's  review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the examiner's report.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.
 
Based on a review of the claims file and the clinical findings of the examination, the examiner should specifically diagnose any pulmonary disability found and opine whether it is at least as likely as not that the diagnosed disorder  had its onset in service or is otherwise etiologically related to his period of service.  
 
The physician is to determine the relationship, if any, between any diagnosed pulmonary disability and any documented asbestos exposure, keeping in mind latency and exposure information discussed above.  The physician should also address the Veteran's history of nonservice connected cardiac complaints and the impact of such on the claimed pulmonary disability.  A complete rationale must be given for all opinions and conclusions expressed.
 
7.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

8.  After the development requested has been completed, the RO should review all examination reports to ensure that they are in complete compliance with all directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of any Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  
 
9.  Then the Veteran's claims should be readjudicated.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.  Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011). 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


